DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 62-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The abbreviation “UF” in Claim 1, line 3 is vague and indefinite.  Please set for the unabbreviated text in the first instance.
The abbreviation “UF” in Claim 1, line 4 is vague and indefinite.  Please set for the unabbreviated text in the first instance.
The abbreviation “NF” in Claim 1, line 5 is vague and indefinite.  Please set for the unabbreviated text in the first instance.
The abbreviation “NF” in Claim 1, line 6 is vague and indefinite.  Please set for the unabbreviated text in the first instance.
The phrase “fat-rich” in Claim 1, line 10 is vague and indefinite as it is unclear what is the difference between a “fat-rich” fraction and a not “fat-rich” fraction.
Claim 62 recites the limitation "the combination step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Steps are not previously set forth.  Applicant is advised to consider earlier stating “step”.
Claim 65 recites the limitation "step (iii)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Steps are not previously set forth.  Applicant is advised to consider earlier stating “step”.
Claim 66 recites the limitation "removing at least a portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The term “the” is missing prior to the phrase "removing at least a portion". Applicant is advised to consider stating "the removing at least a portion".
Claim 67 recites the limitation "the combination step" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Steps are not previously set forth.  Applicant is advised to consider earlier stating “step”.
Claim 67 recites the limitation "the combination step" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Steps are not previously set forth.  Applicant is advised to consider earlier stating “step”.
Claim 69 recites the limitation "the combination step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Steps are not previously set forth.  Applicant is advised to consider earlier stating “step”.
Claim 69 recites the limitation "the addition of an ingredient" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “addition of an ingredient” is not previously set forth.
The abbreviation “UHT” in Claim 70, line 3 is vague and indefinite.  Please set for the unabbreviated text in the first instance.
The abbreviation “RO” in Claim 75, line 3 is vague and indefinite.  Please set for the unabbreviated text in the first instance.
The abbreviation “NF” in Claim 75, line 3 is vague and indefinite.  Please set for the unabbreviated text in the first instance.
The abbreviation “RO” in Claim 76, line 3 is vague and indefinite.  Please set for the unabbreviated text in the first instance.
The abbreviation “NF” in Claim 76, line 3 is vague and indefinite.  Please set for the unabbreviated text in the first instance.
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 62-66 and 69 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ur Rehman et al. (US 2018/0153184).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 1, Ur Rehman (‘184) teaches a method for making a dairy composition (See Abs., paras. 72, 74, 85-86, reconstituted milk product.), the method comprising: (i) ultrafiltering a milk product to produce a UF permeate fraction and a UF retentate fraction (See paras. 72, 74, 85-86, producing protein-rich fraction.); (ii) nanofiltering the UF permeate fraction to produce a NF permeate fraction and a NF retentate fraction (See paras. 72, 74, 85-86, producing carbohydrate-rich fraction.); (iii) subjecting the NF permeate fraction to a forward osmosis step to produce a mineral concentrate (See paras. 34, 52, -53, 57, 67-68, 72, 74, 85-86, 140, 159, producing mineral/flavor-rich fraction. Forward osmosis can be used alternatively to reverse osmosis.); and (iv) combining at least two of the UF retentate fraction, the mineral concentrate, water, and a fat-rich fraction to form the dairy composition (See paras. 72, 74, 85-86, Examples 3-4, combining fractions to produce a standard milk product.).
Regarding Claim 62, Ur Rehman (‘184) teaches wherein the combining step comprises combining: the UF retentate fraction and the mineral concentrate; or the fat-rich fraction, the UF retentate fraction, and the mineral concentrate (See paras. 72, 74, 85, Example 3.).
Regarding Claim 63, Ur Rehman (‘184) teaches wherein: the method further comprises a step of separating a raw milk into the milk product and the fat-rich fraction; and the milk product comprises skim milk (See paras. 85-86, raw milk separated into cream and skim milk.).
Regarding Claim 64, Ur Rehman (‘184) teaches wherein the combining step further comprises adding water to form the dairy composition (See paras. 85-86 where water is one of the fractions produced and combined.).
Regarding Claim 65, Ur Rehman (‘184) teaches wherein: step (iii) comprises subjecting the NF permeate fraction to the forward osmosis step to produce the mineral concentrate and a diluted draw solution (See paras. 85-86 where the RO step follows the NF step); and the method further comprises (v) removing at least a portion of water from the diluted draw solution to form a draw solution (See paras. 85-86 where water is removed as a fraction.).
Regarding Claim 66, Ur Rehman (‘184) teaches wherein removing at least a portion of water from the diluted draw solution comprises subjecting the diluted draw solution to evaporation or reverse osmosis (See paras. 85-86 where the process operates under a vacuum, thus, evaporation of water).
Regarding Claim 69, Ur Rehman (‘184) teaches wherein the combining step further comprises the addition of an ingredient, wherein the ingredient comprises a preservative or an antioxidant or any combination thereof (See paras. 58-59, polyphenol preservative/ antioxidant.).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention in view Pal et al., Development and analysis of a sustainable technology in manufacturing acetic acid and whey protein from waste cheese whey, Journal of Cleaner Production 112 (2016) 59e70.
Regarding Claim 1, Pal teaches a method for making a dairy composition (See §§ 3.2.1- 4.1 and FIG-3.), 

    PNG
    media_image1.png
    725
    574
    media_image1.png
    Greyscale

the method comprising: (i) ultrafiltering a milk product to produce a UF permeate fraction and a UF retentate fraction (See §§ 3.2.1- 4.1 and FIG-3.); (ii) nanofiltering the UF permeate fraction to produce a NF permeate fraction and a NF retentate fraction (See §§ 3.2.1- 4.1 and FIG-3.); (iii) subjecting the NF permeate fraction to a forward osmosis step to produce a mineral concentrate (See §§ 3.2.1- 4.1 and FIG-3.); and (iv) combining at least two of the UF retentate fraction, the mineral concentrate, water, and a fat-rich fraction to form the dairy composition (See §§ 3.2.1- 4.1 and FIG-3.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 67-68 and 70-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur Rehman et al. (US 2018/0153184).
Regarding Claim 67, Ur Rehman (‘184) teaches the method discussed above, however, fails to expressly disclose wherein: the UF retentate fraction is treated with lactase enzyme prior to the combining step; and/or the mineral concentrate is treated with lactase enzyme prior to the combining step.
Ur Rehman (‘184) teaches adding lactase enzyme can include adding, introducing, or combining the lactase enzyme with the respective dairy product or component-rich fraction in any suitable manner and over any suitable time period, and using any suitable equipment; wherein, the lactase enzyme is added at an amount sufficient to convert all or substantially all of the lactose to glucose and galactose, such that a low lactose or lactose-free dairy product or component-rich fraction results; wherein for dry dairy compositions, concentrated fluid dairy compositions, and un-concentrated (or reconstituted) dairy compositions, low-lactose means, respectively, less than or equal to about 1.5 wt. % lactose, less than or equal to about 1.5 wt. % lactose, and less than or equal to about 0.5 wt. % lactose; wherein for dry dairy compositions, concentrated fluid dairy compositions, and un-concentrated (or reconstituted) dairy compositions, lactose-free means, respectively, less than or equal to about 0.5 wt. % lactose, less than or equal to about 0.2 wt. % lactose, and less than or equal to about 0.1 wt. % lactose (See para. 60.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing prior to the combining step to provide a product with substantially no lactose and thus suitable for people who are lactose intolerant.
Regarding Claim 68, Ur Rehman (‘184) teaches wherein the dairy composition has: a fat content of from about 0.05 to about 10 wt. % (See para. 30, 0.1-27%); a protein content of from about 1 to about 15 wt. % (See para. 36, 4-30%.); a mineral content of from about 0.5 to about 2 wt. % (See para. 44, 0.2-2%.); and a lactose content of less than or equal to about 4 wt. % (See para. 29, less than 1.5%).
Regarding Claim 70, Ur Rehman (‘184) teaches wherein: the method further comprises a step of heat treating the dairy composition (See para. 61.); and heat treating comprises UHT sterilization (See para. 61.), or pasteurizing (See para. 61.), however, fails to expressly disclose heat treating the dairy composition; and heat treating comprises UHT sterilization at a temperature in a range from about 135 oC to about 145 oC for a time period in a range from about 1 to about 10 seconds, or pasteurizing at a temperature in a range from about 80 oC to about 95 oC for a time period in a range from about 2 to about 15 minutes.
Applicant does not set forth any non-obvious unexpected results for selecting one processing temperature and time over another.  It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select effective temperatures and times to provide a safe product that can function as intended.
Regarding Claim 71, Ur Rehman (‘184) teaches the method discussed above, however, fails to expressly disclose wherein the mineral concentrate comprises: from about 1.5 to about 9 wt. % minerals; and from about 1 to about 30 wt. % solids.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Ur Rehman’s (‘184) concentrate would have the claimed profile as the same materials are processed.
Regarding Claim 72, Ur Rehman (‘184) teaches the process discussed above, however, fails to expressly disclose wherein the forward osmosis step is conducted at a pressure of less than or equal to about 30 psig.
Applicant does not set forth any non-obvious unexpected results for selecting one processing condition over another.  It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select a condition to provide a safe product that can function as intended.
Regarding Claim 73, Ur Rehman (‘184) teaches the process discussed above, however, fails to expressly disclose wherein the forward osmosis step is conducted at a temperature in a range from about 5 to about 15 oC.
Applicant does not set forth any non-obvious unexpected results for selecting one processing temperature over another.  It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select a temperature to provide a safe product that can function as intended.
Regarding Claim 74, Ur Rehman (‘184) teaches the process discussed above, however, fails to expressly disclose wherein the forward osmosis step is conducted at a concentration factor of at least about 3 and less than or equal to about 100, based on wt. % minerals.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Ur Rehman’s (‘184) concentrate would have the claimed profile as the same materials are processed.
Regarding Claim 75, Ur Rehman (‘184) teaches the process discussed above, however, fails to expressly disclose wherein a wt. % solids content of the mineral concentrate is from about 3 to about 20 times the wt. % solids content of a RO retentate fraction obtained by subjecting an otherwise equivalent NF permeate fraction to a reverse osmosis step.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Ur Rehman’s (‘184) concentrate would have the claimed profile as the same materials are processed.
Regarding Claim 76, Ur Rehman (‘184) teaches the process discussed above, however, fails to expressly disclose wherein a wt. % minerals content of the mineral concentrate is from about 3 to about 20 times the wt. % minerals content of a RO retentate fraction obtained by subjecting an otherwise equivalent NF permeate fraction to a reverse osmosis step.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Ur Rehman’s (‘184) concentrate would have the claimed profile as the same materials are processed.

Claims 77-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur Rehman et al. (US 2018/0153184) in view of Hasanoglu et al., Concentration of Skim Milk and Dairy Products by Forward Osmosis, JOTCSB. 2017; 1(1): 149-160.
Regarding Claim 77, Ur Rehman (‘184) teaches the process discussed above, however, fails to expressly disclose wherein the forward osmosis step utilizes a forward osmosis draw solution comprising sodium, potassium, chloride, or a combination thereof.
Hasanoglu teaches a draw solution of CaCl2 circulated through a lumen side of a forward osmosis membrane to transfer the water to the brine solution from the milk (See Abs., p. 153, para. 1 and FIGs 1-2.).

    PNG
    media_image2.png
    235
    316
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    262
    494
    media_image3.png
    Greyscale

It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a CaCl2 brine solution as taught by Hasanoglu for Ur Rehman’s (‘184) process to transfer the water from the milk in the forward osmosis process.
Regarding Claim 78, Ur Rehman (‘184) and Hasanoglu the process discussed above, however, fails to expressly disclose wherein the forward osmosis step utilizes a forward osmosis draw solution comprising sucrose, glucose, galactose, lactose, fructose, maltose, or a combination thereof.
Applicant does not set forth any non-obvious unexpected results for selecting one draw solution material over another.
Hasanoglu teaches the driving force is the activity difference between two sides of the membrane and CaCl2 being an example of a draw solution being used (See Abs., p. 153, para. 1 and FIGs 1-2.).  It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to use any suitable draw solution, including those set forth in the claims, that has a higher concentration of solutes or ions than the solution from which water is to be drawn through a semipermeable membrane can be used for the forward osmosis step.
Regarding Claim 79, Ur Rehman (‘184) and Hasanoglu teach the process discussed above, however, fails to expressly disclose wherein the forward osmosis step utilizes a forward osmosis draw solution comprising potassium lactate.
Applicant does not set forth any non-obvious unexpected results for selecting one draw solution material over another.
Hasanoglu teaches the driving force is the activity difference between two sides of the membrane and CaCl2 being an example of a draw solution being used (See Abs., p. 153, para. 1 and FIGs 1-2.).  It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to use any suitable draw solution, including those set forth in the claims, that has a higher concentration of solutes or ions than the solution from which water is to be drawn through a semipermeable membrane can be used for the forward osmosis step.
Regarding Claim 80, Ur Rehman (‘184) and Hasanoglu teach the process discussed above, however, fails to expressly disclose wherein the forward osmosis step utilizes a forward osmosis draw solution comprising milk minerals.
Applicant does not set forth any non-obvious unexpected results for selecting one draw solution material over another.
Hasanoglu teaches the driving force is the activity difference between two sides of the membrane and CaCl2 being an example of a draw solution being used (See Abs., p. 153, para. 1 and FIGs 1-2.).  It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to use any suitable draw solution, including those set forth in the claims, that has a higher concentration of solutes or ions than the solution from which water is to be drawn through a semipermeable membrane can be used for the forward osmosis step.

Claims 77-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al., Development and analysis of a sustainable technology in manufacturing acetic acid and whey protein from waste cheese whey, Journal of Cleaner Production 112 (2016) 59e70 in view of Hasanoglu et al., Concentration of Skim Milk and Dairy Products by Forward Osmosis, JOTCSB. 2017; 1(1): 149-160.
Regarding Claim 77, Pal teaches the process discussed above, however, fails to expressly disclose wherein the forward osmosis step utilizes a forward osmosis draw solution comprising sodium, potassium, chloride, or a combination thereof.
Hasanoglu teaches a draw solution of CaCl2 circulated through a lumen side of forward osmosis membrane to transfer the water to the brine solution from the milk (See Abs., p. 153, para. 1 and FIGs 1-2.).

    PNG
    media_image2.png
    235
    316
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    262
    494
    media_image3.png
    Greyscale

It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a CaCl2 brine solution as taught by Hasanoglu for Pal’s process to transfer the water from the milk in the forward osmosis process.
Regarding Claim 78, Pal and Hasanoglu the process discussed above, however, fails to expressly disclose wherein the forward osmosis step utilizes a forward osmosis draw solution comprising sucrose, glucose, galactose, lactose, fructose, maltose, or a combination thereof.
Applicant does not set forth any non-obvious unexpected results for selecting one draw solution material over another.
Hasanoglu teaches the driving force is the activity difference between two sides of the membrane and CaCl2 being an example of a draw solution being used (See Abs., p. 153, para. 1 and FIGs 1-2.).  It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to use any suitable draw solution, including those set forth in the claims, that has a higher concentration of solutes or ions than the solution from which water is to be drawn through a semipermeable membrane can be used for the forward osmosis step.
Regarding Claim 79, Pal and Hasanoglu teach the process discussed above, however, fails to expressly disclose wherein the forward osmosis step utilizes a forward osmosis draw solution comprising potassium lactate.
Applicant does not set forth any non-obvious unexpected results for selecting one draw solution material over another.
Hasanoglu teaches the driving force is the activity difference between two sides of the membrane and CaCl2 being an example of a draw solution being used (See Abs., p. 153, para. 1 and FIGs 1-2.).  It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to use any suitable draw solution, including those set forth in the claims, that has a higher concentration of solutes or ions than the solution from which water is to be drawn through a semipermeable membrane can be used for the forward osmosis step.
Regarding Claim 80, Pal and Hasanoglu teach the process discussed above, however, fails to expressly disclose wherein the forward osmosis step utilizes a forward osmosis draw solution comprising milk minerals.
Applicant does not set forth any non-obvious unexpected results for selecting one draw solution material over another.
Hasanoglu teaches the driving force is the activity difference between two sides of the membrane and CaCl2 being an example of a draw solution being used (See Abs., p. 153, para. 1 and FIGs 1-2.).  It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to use any suitable draw solution, including those set forth in the claims, that has a higher concentration of solutes or ions than the solution from which water is to be drawn through a semipermeable membrane can be used for the forward osmosis step.
1 and 62-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur Rehman et al. (US 2013/0309353) in view of Hasanoglu et al., Concentration of Skim Milk and Dairy Products by Forward Osmosis, JOTCSB. 2017; 1(1): 149-160.
Regarding Claim 1, Ur Rehman (‘353) teaches a method for making a dairy composition (See Abs., paras. 23-39 and FIG-2, flavored milk product.), 

    PNG
    media_image4.png
    460
    690
    media_image4.png
    Greyscale

the method comprising: (i) ultrafiltering a milk product to produce a UF permeate fraction and a UF retentate fraction (See Abs., paras. 23-39 and FIG-2, producing protein-rich fraction.); (ii) nanofiltering the UF permeate fraction to produce a NF permeate fraction and a NF retentate fraction (See Abs., paras. 23-39 and FIG-2, producing carbohydrate-rich fraction.); (iii) subjecting the NF permeate fraction to a forward osmosis step to produce a mineral concentrate (See Abs., paras. 23-39 and FIG-2, producing mineral/flavor-rich fraction.); and (iv) combining at least two of the UF retentate fraction, the mineral concentrate, water, and a fat-rich fraction to form the dairy composition (See Abs., paras. 23-39 and FIG-2.), however, fails to expressly disclose a forward osmosis step.
Hasanoglu teaches using a forward osmosis step for processing milk as an alternative to water removal steps to provide a process with lower energy consumption and improved product quality (See Abs., pp. 150-151 and FIGs 1-2.).  

    PNG
    media_image2.png
    235
    316
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    262
    494
    media_image3.png
    Greyscale

It was known in the art that traditional reverse osmosis processes operate under relatively high pressure and thus higher energy consumption and forward osmosis steps operate at relatively lower pressure and thus lower energy consumption.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to substitute Ur Rehman (‘353) reverse osmosis step by Hasanoglu’s forward osmosis step to provide a process with lower energy consumption.
Regarding Claim 62, Ur Rehman (‘353) teaches wherein the combining step comprises combining: the UF retentate fraction and the mineral concentrate; or the fat-rich fraction, the UF retentate fraction, and the mineral concentrate (See Abs., paras. 23-39 and FIG-2.).
Regarding Claim 63, Ur Rehman (‘353) teaches wherein: the method further comprises a step of separating a raw milk into the milk product and the fat-rich fraction; and the milk product comprises skim milk (See Abs., paras. 23-39 and FIG-2, whole milk separated into cream and skim milk.).
Regarding Claim 64, Ur Rehman (‘353) teaches wherein the combining step further comprises adding water to form the dairy composition (See Abs., paras. 23-39 and FIG-2 where water is one of the fractions produced and combined.).
Regarding Claim 65, Ur Rehman (‘353) teaches wherein: step (iii) comprises subjecting the NF permeate fraction to the forward osmosis step to produce the mineral concentrate and a diluted draw solution (See Abs., paras. 23-39 and FIG-2.); and the method further comprises (v) removing at least a portion of water from the diluted draw solution to form a draw solution (See Abs., paras. 23-39 and FIG-2 where water is removed as a fraction.).
Regarding Claim 66, Ur Rehman (‘353) teaches wherein removing at least a portion of water from the diluted draw solution comprises subjecting the diluted draw solution to evaporation or reverse osmosis (See Abs., paras. 23-39 and FIG-2 where the process operates under a vacuum, thus, evaporation of water).
Regarding Claim 67, Ur Rehman (‘353) teaches the method discussed above, however, fails to expressly disclose wherein: the UF retentate fraction is treated with lactase enzyme prior to the combining step; and/or the mineral concentrate is treated with lactase enzyme prior to the combining step.
Ur Rehman (‘353) teaches adding lactase enzyme to provide a lactose amount less than or equal to about 1 wt. % lactose (See para. 38.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing prior to the combining step to provide a product with substantially no lactose and thus suitable for people who are lactose intolerant.
Regarding Claim 68, Ur Rehman (‘353) teaches wherein the dairy composition has: a fat content of from about 0.05 to about 10 wt. % (See para. 38, 0.05-5.5%); a protein content of from about 1 to about 15 wt. % (See para. 38, 3-10%); a mineral content of from about 0.5 to about 2 wt. % (See para. 38, 0.65-2%); and a lactose content of less than or equal to about 4 wt. % (See para. 38, less than 1%).
Regarding Claim 69, Ur Rehman (‘353) teaches wherein the combining step further comprises the addition of an ingredient, wherein the ingredient comprises a flavorant (See Abs. and para. 39, 42-43.).
Regarding Claim 70, Ur Rehman (‘353) teaches wherein: the method further comprises a step of heat treating the dairy composition (See para. 32.); and heat treating comprises UHT sterilization (See para. 32.), or pasteurizing (See para. 32.), however, fails to expressly disclose heat treating the dairy composition; and heat treating comprises UHT sterilization at a temperature in a range from about 135 oC to about 145 oC for a time period in a range from about 1 to about 10 seconds, or pasteurizing at a temperature in a range from about 80 oC to about 95 oC for a time period in a range from about 2 to about 15 minutes.
Applicant does not set forth any non-obvious unexpected results for selecting one processing temperature and time over another.  It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to select a temperatures and time to provide a safe product that can function as intended.
Regarding Claim 71, Ur Rehman (‘353) teaches the method discussed above, however, fails to expressly disclose wherein the mineral concentrate comprises: from about 1.5 to about 9 wt. % minerals; and from about 1 to about 30 wt. % solids.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Ur Rehman’s (‘353) concentrate would have the claimed profile as the same materials are processed.
Regarding Claim 72, Ur Rehman (‘353) teaches the process discussed above, however, fails to expressly disclose wherein the forward osmosis step is conducted at a pressure of less than or equal to about 30 psig.
Hasanoglu teaches the driving force is the activity difference between two sides of the membrane and CaCl2 being an example of a draw solution being used (See Abs., p. 153, para. 1 and FIGs 1-2.).  It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing the operating pressure would be minimal and thus clearly below 30 psig as claimed.
Regarding Claim 73, Ur Rehman (‘353) teaches the process discussed above, however, fails to expressly disclose wherein the forward osmosis step is conducted at a temperature in a range from about 5 to about 15 oC.
Applicant does not set forth any non-obvious unexpected results for selecting one processing temperature over another.  
Hasanoglu teaches the driving force is the activity difference between two sides of the membrane and CaCl2 being an example of a draw solution being used (See Abs., p. 153, para. 1 and FIGs 1-2.).  It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing the operating temperature would be minimal, including the temperatures in the claims to not adversely degrade the product.
Regarding Claim 74, Ur Rehman (‘353) teaches the process discussed above, however, fails to expressly disclose wherein the forward osmosis step is conducted at a concentration factor of at least about 3 and less than or equal to about 100, based on wt. % minerals.
Hasanoglu teaches the milk volume for the milk subject to forward osmosis being reduced in half (See Abs.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing with Ur Rehman (‘353) and Hasanoglu before them to provide a forward osmosis step conducted at a concentration factor as claimed to provide a product that is suitable for its intended use.
Regarding Claim 75, Ur Rehman (‘353) teaches the process discussed above, however, fails to expressly disclose wherein a wt. % solids content of the mineral concentrate is from about 3 to about 20 times the wt. % solids content of a RO retentate fraction obtained by subjecting an otherwise equivalent NF permeate fraction to a reverse osmosis step.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Ur Rehman’s (‘353) concentrate in view of Hasanoglu would have the claimed profile as the same materials are processed.
Regarding Claim 76, Ur Rehman (‘353) teaches the process discussed above, however, fails to expressly disclose wherein a wt. % minerals content of the mineral concentrate is from about 3 to about 20 times the wt. % minerals content of a RO retentate fraction obtained by subjecting an otherwise equivalent NF permeate fraction to a reverse osmosis step.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that Ur Rehman’s (‘353) concentrate in view of Hasanoglu would have the claimed profile as the same materials are processed.
Regarding Claim 77, Ur Rehman (‘353) teaches the process discussed above, however, fails to expressly disclose wherein a forward osmosis step utilizes a forward osmosis draw solution comprising sodium, potassium, chloride, or a combination thereof.
Hasanoglu teaches a draw solution of CaCl2 circulated through a lumen side of forward osmosis membrane to transfer the water to the brine solution from the milk (See Abs. and p. 153, para. 1.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use a CaCl2 brine solution as taught by Hasanoglu for Ur Rehman’s (‘353) process to transfer the water from the milk in the forward osmosis process.
Regarding Claim 78, Ur Rehman (‘353) and Hasanoglu teach the process discussed above, however, fails to expressly disclose wherein the forward osmosis step utilizes a forward osmosis draw solution comprising sucrose, glucose, galactose, lactose, fructose, maltose, or a combination thereof.
Applicant does not set forth any non-obvious unexpected results for selecting one draw solution material over another.
Hasanoglu teaches the driving force is the activity difference between two sides of the membrane and CaCl2 being an example of a draw solution being used.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to use any suitable draw solution, including those set forth in the claims, that has a higher concentration of solutes or ions than the solution from which water is to be drawn through a semipermeable membrane can be used for the forward osmosis step.
Regarding Claim 79, Ur Rehman (‘353) and Hasanoglu teach the process discussed above, however, fails to expressly disclose wherein the forward osmosis step utilizes a forward osmosis draw solution comprising potassium lactate.
Applicant does not set forth any non-obvious unexpected results for selecting one draw solution material over another.
Hasanoglu teaches the driving force is the activity difference between two sides of the membrane and CaCl2 being an example of a draw solution being used (See Abs. and p. 153, para. 1.).  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to use any suitable draw solution, including those set forth in the claims, that has a higher concentration of solutes or ions than the solution from which water is to be drawn through a semipermeable membrane can be used for the forward osmosis step.
Regarding Claim 80, Ur Rehman (‘353) and Hasanoglu teach the process discussed above, however, fails to expressly disclose wherein the forward osmosis step utilizes a forward osmosis draw solution comprising milk minerals.
Applicant does not set forth any non-obvious unexpected results for selecting one draw solution material over another.
Hasanoglu teaches the driving force is the activity difference between two sides of the membrane and CaCl2 being an example of a draw solution being used (See Abs. and p. 153, para. 1.).  It would have been foreseeable and obvious and within the skill set of a person having ordinary skill in the art at the time of filing to use any suitable draw solution, including those set forth in the claims, that has a higher concentration of solutes or ions than the solution from which water is to be drawn through a semipermeable membrane can be used for the forward osmosis step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	October 11, 2021